Exhibit 10.47
        

AUGMENTING LENDER AND INCREASING LENDER SUPPLEMENT
THIS AUGMENTING LENDER AND INCREASING LENDER SUPPLEMENT, dated as of December
20, 2013 (this “Supplement”), to the Credit Agreement, dated as of February 14,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ARC PROPERTIES OPERATING PARTNERSHIP, L.P.
(as successor to American Realty Capital Operating Partnership III, L.P.), a
Delaware limited partnership (the “Borrower”), TIGER ACQUISITION, LLC (as
successor to American Realty Capital Trust III, Inc.), a Delaware limited
liability company, AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland
corporation (“ARCP”), the Lenders party thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the benefit of the Lenders (in such
capacity, the “Administrative Agent”), as Issuing Bank and as Swingline Lender.
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.15 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Borrower, the Issuing Bank, the
Swingline Lender and the Administrative Agent, by executing and delivering to
the Borrower and the Administrative Agent documentation acceptable to the
Administrative Agent; and
WHEREAS, the undersigned Increasing Lenders are currently party to the Credit
Agreement and now desire to provide incremental aggregate Revolving Commitments
of $480,000,000 on the date hereof, subject to the terms and conditions of this
Supplement;
WHEREAS, the undersigned Augmenting Lenders have committed to provide aggregate
Revolving Commitments of $240,000,000 on the date hereof, subject to the terms
and conditions of this Supplement;
WHEREAS, concurrently with the effectiveness of this Supplement, Merrill Lynch,
Pierce, Fenner & Smith Incorporated shall become a joint lead arranger and joint
bookrunner in respect of the Credit Agreement, and the Borrower has requested
that, pursuant to Section 2.15 of the Credit Agreement, the definition of “Lead
Arrangers” in the Credit Agreement be amended accordingly;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.Increasing Lenders. As of December 23, 2013 following the effectiveness of
this Supplement pursuant to Section 3 below, each of the undersigned Increasing
Lenders agrees to extend an incremental Revolving Commitment, in such amounts as
set forth on Exhibit B hereto.
2.Augmenting Lenders.
a.Each of the undersigned Augmenting Lenders agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, as of December 23,
2013 following the effectiveness of this Supplement pursuant to Section 3 below,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Revolving Commitment in such amounts as
set forth on Exhibit B hereto.
b.Each of the undersigned Augmenting Lenders (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant




--------------------------------------------------------------------------------




to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
3.Conditions to Effectiveness. This Supplement shall become effective upon (a)
the satisfaction of the conditions precedent specified in Section 2.15 of the
Credit Agreement, (b) receipt on or prior to the date hereof by the undersigned
Augmenting Lenders and the undersigned Increasing Lenders of such fees as are
due and owing to such Augmenting Lenders or Increasing Lenders in connection
with the increase of commitments pursuant to this Supplement, (c) that all fees
and expenses required to be paid on or before the effectiveness of this
Supplement have been paid and (d) receipt by the Administrative Agent of
counterparts of this Supplement duly executed and delivered by the Borrower, the
Administrative Agent, Issuing Bank, Swingline Lender, the Augmenting Lenders and
the Increasing Lenders.
4.Amendment to Credit Agreement. Effective as set forth in Section 3 above, and
in accordance with the terms of Section 2.15 of the Credit Agreement, the Credit
Agreement is hereby amended to delete the definition of “Lead Arrangers” now
appearing in Section 1.01 of the Credit Agreement and to substitute the
following therefor:
“Lead Arrangers” means Wells Fargo Securities, LLC, RBS Citizens, N.A., Regions
Capital Markets, Capital One, N.A., J.P. Morgan Securities, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated in their capacities as joint lead
arrangers and joint bookrunners.
As so amended, the Credit Agreement shall continue in full force and effect.
5.Officer’s Certificate. The Borrower hereby elects to increase the Revolving
Commitments and has delivered to the Administrative Agent a certificate signed
by a Responsible Officer of the Borrower pursuant to Section 2.15 of the Credit
Agreement, substantially in the form attached hereto as Exhibit A.
6.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This Supplement shall not be deemed a
waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.
7.Loan Document. This Supplement shall constitute a Loan Document.
8.Defined Terms. Capitalized terms defined in the Credit Agreement shall have
their defined meanings when used herein.

2

--------------------------------------------------------------------------------




9.Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.
10.Miscellaneous. This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
SUNTRUST BANK,
as Augmenting Lender
By: /s/: Nancy B. Richards    
Name:    Nancy B. Richards
Title:    Senior Vice President


MORGAN STANLEY BANK, N.A.,
as Augmenting Lender
By: /s/: Michael King    
Name:    Michael King
Title:    Authorized Signatory


MIDFIRST BANK, a federally chartered savings association,
as Augmenting Lender
By: /s/: Darrin Rigler    
Name:    Darrin Rigler
Title:    First Vice President


IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
BANK OF AMERICA, N.A.,
as an Increasing Lender
By: /s/: Michael W. Edwards    
Name:    Michael W. Edwards
Title:    Senior Vice President


CAPITAL ONE BANK, N.A.,
as an Increasing Lender
By: /s/: Ashish Tandon    
Name:    Ashish Tandon
Title:    Vice President


JPMORGAN CHASE BANK, N.A.,
as an Increasing Lender
By: /s/: Rita Lai    
Name:    Rita Lai
Title:    Senior Credit Banker


IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
BARCLAYS BANK PLC,
as an Increasing Lender


By: /s/: Noam Azachi    
Name:    Noam Azachi
Title:    Vice President


Accepted and agreed to as of the date first written above:

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.


By: /s/: Jesse C. Galloway    
Name:    Jesse C. Galloway
Title:    Authorized Signatory



Accepted and agreed to as of the date first written above:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swingline Lender


By: /s/: D. Bryan Gregory    
Name:    D. Bryan Gregory
Title:    Director    

3